EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 16-33 are allowed, applicant having elected, without traverse, Species D (Figures 8a-8c) in the reply filed on September 17, 2021.  Since all Claims 16-33 read on the elected Figures 8a-8c embodiment, the restriction requirement has been withdrawn and all claims present in the application have been examined and subsequently allowed. 

Drawings
The new drawings filed December 23, 2021 have been received and approved by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As outlined in the Interview Summary conducted on January 18, 2022, while U.S. Patent No. 6,056,277 to Wode discloses a use of a closure device with an air spring system, which has an auxiliary vessel and an air spring configured to attach to a link, 
In other words, as discussed in the Interview held on January 18, 2022, while the previously cited Malenke reference discloses a removable closure device, his closure device is configured to fail and allow fluid flow upon failure and does not seal off gas exchange between a first device and a second device as now claimed in independent Claims 16 and 25.   None of the prior art discloses a closure device for use with an air spring and auxiliary vessel with the claimed bolt, deformable filling element and fixing element, or covering element structures. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        01/18/22